Citation Nr: 0533712	
Decision Date: 12/14/05    Archive Date: 12/30/05

DOCKET NO.  03-21 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to special monthly compensation (SMC) based on a 
need for regular aid and attendance or based on being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from May 1966 to August 
1966, and from June 1974 to July 1989, with apparent service 
from July 1969 to June 1974.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 decision by the RO in Roanoke, 
Virginia that denied SMC based on a need for regular aid and 
attendance or on account of being housebound.  A Board 
hearing was requested and scheduled, but the veteran failed 
to report for such hearing.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities including 
degenerative disc disease of the lumbar spine with 
radiculopathy (rated 60 percent), hiatal hernia with 
diverticulosis (rated 30 percent), hypertension (rated 10 
percent), right lateral epicondylitis (rated 0 percent), and 
hemorrhoids (rated 0 percent) do not prevent him from caring 
for his daily personal needs, and do not render him unable to 
protect himself from the hazards of daily living.

2.  The appellant is not substantially confined to his house 
or immediate premises as a result of his service-connected 
disabilities.


CONCLUSION OF LAW

The criteria for SMC based on a need for regular aid and 
attendance of another person, or based on housebound status, 
have not been met. 38 U.S.C.A. § 1114(l), (s) (West 2002); 38 
C.F.R. §§ 3.350(b), (i), 3.352(a) (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, 
"the Court") held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  The Court also held, however, that providing 
the VCAA notice to the claimant after the initial decision 
could satisfy the requirements of the VCAA if the timing of 
the notice was not prejudicial to the claimant.  Pelegrini, 
18 Vet. App. at 121.

As will be discussed below, the VCAA provisions have been 
considered and complied with.  There is no indication that 
there is additional evidence to obtain, there is no 
additional notice that should be provided, and there has been 
a complete review of all the evidence without prejudice to 
the appellant.  As such, there is no indication that there is 
any prejudice to the appellant by the order of the events in 
this case.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005); Bernard v. Brown, 4 Vet. App. 384 (1993).  Any error 
in the sequence of events is not shown to have any effect on 
the case or to cause injury to the claimant.  Consequently, 
the Board concludes that any such error is harmless and does 
not prohibit consideration of this matter on the merits.  See 
Mayfield, supra; ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

In this case, in an August 2003 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim for SMC based on a need 
for regular aid and attendance or based on being housebound, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.

The veteran and his representative were also provided with a 
copy of the appealed rating decision, as well as a July 2003 
Statement of the Case, and an August 2004 Supplemental 
Statement of the Case (SSOC).  These documents provided them 
with notice of the law and governing regulations, as well as 
the reasons for the determinations made regarding his claim.  
By way of these documents, they also were specifically 
informed of the cumulative evidence already having been 
previously provided to VA or obtained by VA on the veteran's 
behalf.  Therefore, the Board finds that the veteran was 
notified and aware of the evidence needed to substantiate 
this claim, the avenues through which he might obtain such 
evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  Accordingly, 
there is no further duty to notify, and no prejudice to the 
veteran exists by deciding the claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports.  Under the circumstances in 
this case, the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim poses no 
risk of prejudice to the veteran.  See Mayfield, supra; Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims). 

Analysis

If a veteran, as the result of service-connected disability, 
is so helpless as to be in need of regular aid and 
attendance, an increased rate of compensation (special 
monthly compensation) is payable.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  The following will be accorded 
consideration in determining the need for regular aid and 
attendance:  inability of claimant to dress or undress 
himself, or to keep himself ordinarily clean and presentable; 
frequent need of adjustment of any special prosthetic or 
orthopedic appliance which by reason of the particular 
disability cannot be done without aid (this will not include 
the adjustment of appliances which normal persons would be 
able to adjust without aid, such as supports, belts, lacing 
at the back, etc.); inability of claimant to feed himself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, requiring care or 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his daily environment.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless, as to be in need of regular aid and attendance, 
will not be based solely upon an opinion that the claimant's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  38 C.F.R. § 3.352(a).

Special monthly compensation may also be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service-
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The veteran is service-connected for degenerative disc 
disease of the lumbar spine with radiculopathy (rated 60 
percent), hiatal hernia with diverticulosis (rated 30 
percent), hypertension (rated 10 percent), right lateral 
epicondylitis (rated 0 percent), and hemorrhoids (rated 0 
percent).

The Board has reviewed all of the evidence of record and 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to special monthly 
compensation based upon the need for regular aid and 
attendance or on account of being housebound.

A VA examination for aid and attendance or housebound status 
was conducted in August 2002.  The examiner noted that the 
veteran had obstructive sleep apnea with resultant congestive 
heart failure, which required constant oxygen therapy.  He 
indicated that with these disabilities, the veteran's 
physical activity was limited secondary to fatigue from his 
underlying conditions, and he required aid with the 
activities of daily living.  He indicated that the veteran 
was restricted to extended periods of physical activity (less 
than ten pounds) for more than ten minutes, and that he had 
difficulty with balance for greater than a few minutes 
unassisted.  He noted that the veteran had no restriction of 
the spine, trunk, and neck.  He indicated that the veteran 
required aid with the activities of daily living as the 
dyspnea and fatigue from his underlying conditions restricted 
his activities.  He said the veteran was able to leave his 
home during the week with assistance for clinic visits.  He 
indicated that the veteran was able to walk without the 
assistance of another person for one block.  He said that 
with the aid of a cane or wheelchair, the veteran should be 
able to ambulate one mile with assistance.  The diagnoses 
were obstructive sleep apnea and congestive heart failure.  
He opined that the veteran required the daily personal health 
care services of a skilled provider without which the veteran 
would require hospital, nursing home or other institutional 
care.

By a statement dated in August 2003, the veteran asserted 
that his wife helped him with his daily care.  He said that 
she helped him to get dressed and bathe, since he was at risk 
of falling due to his lumbar radiculopathy to his lower 
extremities.  He stated that he could not drive due to 
deterioration of his lower extremities, and had not driven 
since July 1994.  He said he had problems sitting for a long 
time, and he had numbness and tingling of the hands and 
fingers which prevented him from buttoning his shirts and 
pulling up his trousers and socks.  He said he had falling 
spells and had fallen into furniture.  

With his statement, the veteran enclosed a March 2003 VA 
orthopedic outpatient treatment record.  This record reflects 
that the veteran had done fairly well since back surgery, but 
had developed numbness and pain radiating into his lower 
extremities which occurred spontaneously while ambulating and 
caused him to be unstable and fall.  The examiner noted that 
an examination of the lower extremities showed that motor 
strength was 5/5 with equal and symmetric light touch, normal 
deep tendon reflexes, and downgoing plantar reflexes.  The 
diagnostic assessment was bilateral lower extremity numbness 
and weakness without focal finding on magnetic resonance 
imaging (MRI) scan.

There is no credible evidence to show that the veteran is so 
helpless as to be in need of regular aid and attendance 
solely as a result of his service-connected disabilities.  
While the veteran's service-connected back disability clearly 
affects his daily living, it has not been shown to have 
rendered him so helpless as to require regular assistance of 
another.  Rather, the evidence reflects that non-service-
connected conditions cause him to require assistance from 
others.  Such non-service-connected conditions may not be the 
basis of an award of SMC.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b).  

In terms of housebound benefits, the Board notes that the 
veteran does not have any single service-connected disability 
which is rated as 100 percent disabling.  Additionally, it is 
not shown that the veteran's service-connected disabilities 
restrict him to his dwelling or immediate premises.  
Therefore, the veteran does not meet the requirements for a 
finding that he is entitled to housebound benefits.  38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

The weight of the evidence is against the claim for 
entitlement to SMC based on a need for regular aid and 
attendance or based on being housebound.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107)(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

ORDER

Entitlement to SMC based on a need for regular aid and 
attendance or based on being housebound is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


